Citation Nr: 0627583	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for prostatitis.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Tiger Team, located at the Cleveland, 
Ohio, Regional Office (RO), in November 2004.  The 
Montgomery, Alabama, RO holds jurisdiction over the veteran's 
claims file.  

In December 2005, the veteran offered testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the Montgomery RO.  A transcript of the hearing is in the 
claims folder.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service-connected prostatitis is currently shown to 
be manifested by the need to void two times per night 
(approximately every four hours) and the equivalent of the 
need to wear at least two absorbent pads every day.

2.  A low back disorder was incurred in service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent disability 
rating for chronic prostatitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2005).

2.  The veteran is entitled to service connection for a low 
back disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his hearing, the veteran testified that he believed that 
his prostatitis was productive of a rating in excess of 10 
percent.  He also urged that his current low back disorder is 
related to his documented back injuries in service.  The 
record reflects that this veteran served on naval vessels and 
he sought treatment for injury to the back on several 
occasions in service, consistent with his testimony.  He also 
reported back pain at his service separation examination.  As 
to prosatitis, he testified to problems with urinary 
frequency and leakage.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
the issues as decided herein.  

Prostatitis

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence regarding any issue material 
to the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The service-connected prostatitis is currently rated under DC 
7527 of the Schedule, which addresses prostate injuries, 
infections, hypertrophy, and postoperative residuals, and 
mandates that the disability be rated as voiding dysfunction 
or urinary tract infection (UTI), whichever is predominant.  
38 C.F.R. § 4.115b, Part 4, DC 7527.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  38 C.F.R. 
§ 4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 10 percent rating when there is daytime voiding 
interval of between two and three hours, or awakening to void 
two times per night; a 20 percent rating when there is a 
daytime voiding interval of one and two hours, or awakening 
to void three to four times per night; and a maximum rating 
of 40 percent when there is a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

Voiding dysfunction due to obstructive voiding is to be 
assigned a 10 percent rating when there is marked obstructive 
symptomatology (hesitancy, a slow or weak stream, or a 
decreased force of stream) with any one or a combination of 
the following: (1) post void residuals greater than 150 cc.; 
(2) uroflowmetry, with a markedly diminished peak flow rate 
(less than 10 cc. per second); (3) recurrent UTIs secondary 
to obstruction; or (4) stricture disease requiring periodic 
dilatation every two to three months.  Also, a maximum rating 
of 30 percent is warranted if the obstructive voiding is 
manifested by urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

Additionally, Section 4.115a provides for a rating of 10 
percent for UTI requiring long-term drug therapy, one or two 
hospitalizations per year, and/or intermittent intensive 
management; and a maximum rating of 30 percent when there are 
recurrent, symptomatic UTIs requiring drainage/frequent 
hospitalization more than twice a year and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a.

Service connection for prostatitis was granted in a Board 
decision dated in October 2003.  A 10 percent rating was 
granted in an October 2003 rating decision, effective from 
November 2000.  The veteran's claim for increase was received 
in January 2004.  He cited to recent treatment as evidence of 
increased disability.  The Board is required to consider all 
evidence of record, but to place more emphasis on the most 
recent medical data with particular emphasis on the most 
recent report.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A May 2004 VA genitourinary examination was essentially 
negative notwithstanding the recent treatment for problems 
with the urinary tract and urine frequency.  The diagnosis 
was chronic prostatitis, recurrent acute prostatitis, 
remission at the time of the examination.  Urinalysis and 
chemical testing was normal.  Hesitancy was reported but 
there was no incontinence or dysuria.  There was no weight 
loss or gain.  The veteran reported voiding 12 times per day 
and getting up once or three times a night to void.  There 
was no surgery reported.  The veteran reported, and private 
and VA treatment records show, recurrent urinary tract 
infections with two requiring antibiotic treatment in the 
past year.  There was occasional erectile dysfunction.  The 
diagnosis was benign prostatic hypertrophy.  

VA medical records dated from 2003 through 2004 reveal 
continued treatment for prostatitis, with complaints of 
increased frequency and dribbling after urination.  This is 
consistent with the veteran's testimony before the 
undersigned.  

The veteran testified that he is voiding three to five times 
per night.  

The competent evidence does not show that the veteran has 
UTIs that require drainage or frequent hospitalizations or 
continuous intensive management, or that he has obstructive 
voiding that required catheterization.  Thus, a rating higher 
than 10 percent is not warranted in this case on the basis of 
UTIs or obstructive voiding.

The evidence, particularly the above cited VA medical 
evidence produced in 2003 and 2004, coupled with the candid 
testimony, does show, however, that the veteran awakes to 
void every four hours per night (which, for the typical 8-
hour night would mean waking up to void only twice per night, 
warranting the current rating of 10 percent, based on urinary 
frequency) and that he has leakage that could be reasonably 
estimated as equivalent to wearing at least two absorbent 
pads every day (which would warrant a 40 percent rating based 
on urine leakage).

It is the Board's determination that reasonable doubt in 
regards to this question has arisen.  Resolving reasonable 
doubt in favor of the veteran, the Board concludes that the 
schedular criteria for a 40 percent rating for the service-
connected prostatitis, based on urine leakage, are met.

A rating higher than 40 percent is not warranted for the 
service-connected prostatitis because it is not shown that 
this disability is currently manifested by urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times a day.

Extra-schedular consideration of this claim under 38 C.F.R. § 
3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected disability 
is so unusual or exceptional that it renders impractical the 
application of the regular schedular standards.  
Specifically, it is not shown that the service-connected 
prostatitis causes marked interference with employment or, as 
confirmed by the VA physician who examined the veteran in 
2004, that it requires frequent periods of hospitalization.  
Moreover, the veteran testified before the undersigned that 
he was working in the textile field.  

Low Back Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

At his Travel Board hearing before the undersigned Veteran's 
Law Judge at the RO, veteran testified that he experienced 
back injury on two occasions in service.  He explained that 
he was injured in an automobile accident in 1979 and again in 
an altercation with other sailors on his ship in 1980.  The 
record does show he was seen for back problems related to the 
altercation in September 1980 and the accident in November 
1979, and for several other complaints of low back pain, in 
service.  Low back strain was noted in February 1980.  Muscle 
strain was noted in September 1980.  In October 1980, he 
refused to work because of back pain and was evaluated as an 
administrative problem.  He was referred to physical therapy.  
The record also shows he complained of low back pain at his 
separation examination in May 1982, but all systems were 
found to be normal.  

Post-service records include VA and private treatment records 
showing complaints of back pain and a diagnosis of 
degenerative spondylosis of the lumbar spine dating from 
2003-2004.  A VA orthopedic examination report dated in May 
2004 contains a diagnosis of lumbar strain with nil 
functional loss, bilateral sacroilitis with nil functional 
loss.  The examiner reported that the claims folder was 
reviewed but he saw no mention of back injuries or treatment 
in the service medical records.  

It is uncontroverted that the service medical record is 
replete with reference to complaints of and treatment for low 
back pain and lumbar strain as described by the veteran in 
his candid testimony.  The Board finds therefore that the VA 
examination in May 2004 is of no probative weight in 
determining whether the current low back disorder is related 
to service.  Moreover, the Board finds that the evidence is 
at least in equipoise as to whether there was a chronic 
condition of the low back in service.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that a chronic 
condition did exist in service.  Therefore, there being no 
contrary evidence, the subsequent presentation of the chronic 
low back disorder warrants service connection under 38 C.F.R. 
§ 3.303(b).  


ORDER

A 40 percent disability rating for the service-connected 
prostatitis is granted, subject to the laws controlling the 
award of monetary funds.  

Service connection for a low back disorder is granted.


REMAND

The veteran argues that service connection is warranted for 
PTSD.  He asserts that PTSD is a result of mistreatment he 
incurred during his time aboard ship in the Navy.  He reports 
that he was mistreated and picked on, and that he got into a 
significant altercation in which he took in the whole crew in 
a fight.  This event is documented in the record in September 
1980.  The veteran reports he had worse trouble onboard 
following the incident, and that he feared for his life as 
everybody was against him.  Specifically, he asserts that the 
Executive Officer and others were always telling him to jump 
overboard if he came up on deck, and that the Executive 
Officer told him to get off the ship or the crewmembers would 
get him.  

The veteran reports that he went for a scheduled examination 
for PTSD but was told to go home because he did not serve in 
combat.  The record shows he failed to report.  There appears 
to be some confusion on the veteran's part as to whether he 
was to be sent to counseling or to an examination.  
Regardless, the Board finds that, considering the 
circumstances and the veteran's candid testimony, additional 
examination should be scheduled.  Also, inasmuch as this PTSD 
claim involves but is not limited to a personal assault 
claim, the veteran should receive appropriate notice of PTSD 
claims due to personal assault.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The veteran should be provided with 
notice in accordance with 38 C.F.R. § 
3.304(f)(3).

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD under the 
criteria as set forth in DSM- IV.  The RO 
should provide the examiner with a 
summary of the verified stressor(s), 
those related to the altercation noted in 
September 1980, as well as all evidence 
pertaining to changes in behavior at the 
time of the claimed stressor(s).  The 
claims files should be provided to the 
examiner in connection with the 
examination, and the examiner should 
indicate that the claims files have been 
reviewed.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during his active 
service.  The examiner's conclusion 
should discuss any documented behavior 
changes following the alleged 
incident(s).  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


